MEMORANDUM **
Carlos Aníbal Miranda-Zapata appeals the Board of Immigration Appeals’ (“BIA’s”) streamlined affirmance of the Immigration Judge’s (“IJ’s”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s conclusion that Miranda-Zapata failed to demonstrate by “credible, direct, and specific evidence” that he has a well-founded fear of persecution on account of one of the protected grounds. See Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998) (internal quotation marks and citation omitted); 8 U.S.C. § 1101(a)(42)(A). Miranda-Zapata’s testimony was so vague and inconclusive that we cannot say that no reasonable “factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zaca-rias, 502 U.S. 478, 484, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
We deny Miranda-Zapata’s withholding of removal claim because failure to meet the standard for asylum necessarily precludes him from obtaining the relief of withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995). We deny Miranda-Zapata’s due process claims regarding the BIA’s streamlining of his appeal in light of Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). Accordingly, we deny the petition.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.